Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 15 of U.S. Patent No. 11,345,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower than the application claims and therefore the patent claims anticipate the application claims.
Claim 19 is rejected on the ground of nonstatutory double patenting over claim 6 of U.S. Patent No. 11,345,509 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the subject matter of application claim 19 is discussed in patent claim 6.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Allowable Subject Matter
Claims 20, 21, 22, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 20, McKay et al. (of record) discloses: A divider that is configured to fit within an interior area of a box or container so as to form a plurality of compartments in an interior area of the box or container; said divider includes first (12, 22, 28) and second (14, 24, 26) sidewalls, and a first transverse divider wall (34) that is connected to said first and second sidewalls; each of said first and second sidewalls includes a body having a first slot (formed by 30) formed on an upper edge of said body of each of said first and second sidewalls; said body of each of said first and second sidewalls having a front and back face; said first slot on said body of each of said first and second sidewalls spaced from an end (at junctions with 16, 18) of said body of said first and second sidewalls; said first slot on said body of each of said first and second sidewalls formed in said front and back faces of said body (insides of 26 and 28 are rear faces of sidewalls); said first transverse divider wall includes a body having first and second male flanges; said body of said first transverse divider wall having a front and back face; each of said first and second male flanges formed on an upper portion of said body of said first transverse divider wall; said first male flange includes a first extension portion and a first flange extension (see Fig. 1 detail below); a first side of said first extension portion connected to a first side of said body of said first transverse divider wall when said divider is fully assembled; said first flange extension connected to a second side of said first extension portion; said second male flange includes a second extension portion and a second flange extension; a first side of said second extension portion connected to a second side of said body of said first transverse divider wall; said second flange extension connected to a second side of said second extension portion (see Fig. 1 detail below); said first extension portion of said first male flange positioned in and fully extending through said first slot of body of said first sidewall when said divider is fully assembled; said first flange extension at least partially overlying a portion of said back face of said body of said first sidewall (within 26, 28) when said divider is fully assembled; second extension portion of said second male flange positioned in and fully extending through said first slot of body of said second sidewall when said divider is fully assembled (see Fig. 1); said second flange extension at least partially overlying a portion of said back face of said body of said second sidewall when said divider is fully assembled (see Fig. 1). 

[AltContent: textbox (See Fig. 1 Detail Below)][AltContent: oval]
    PNG
    media_image1.png
    693
    556
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2nd Flange Extension)][AltContent: arrow][AltContent: textbox (1st Extension Portion)][AltContent: arrow][AltContent: textbox (2nd Flange Extension)][AltContent: textbox (1st Flange Extension)][AltContent: arrow][AltContent: textbox (Fig. 1 Detail)][AltContent: oval]
    PNG
    media_image2.png
    491
    712
    media_image2.png
    Greyscale


McKay does not disclose said first flange extension is bendable from a position wherein said first extension flange is parallel to said first extension portion to a position wherein said first extension flange at a non-parallel to said first extension portion so as to facilitate in securing said first transverse divider wall to said first sidewall when said divider is fully assembled; said second flange extension is bendable from a position wherein said second extension flange is parallel to said second extension portion to a position wherein said second extension flange at an angle non-parallel to said second extension portion so as to facilitate in securing said second transverse divider wall to said second sidewall when said divider is fully assembled.
It would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first and second flange extensions to be bendable as claimed since the flange extentions of McKay are T-shaped and do not require bending, nor would forming the T-shaped extensions of McKay by bending be considered obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733